The plaintiff in error, for convenience referred to as the defendant, was convicted of having possession of intoxicating liquor with unlawful intent to barter, sell, give away, and otherwise furnish the same to others, and was sentenced to pay a fine of $50 and cost, and to be imprisoned in the county jail for 30 days. From which judgment the defendant has appealed.
The testimony on behalf of the state, in substance, is that the officers went out to the defendant's place with a search warrant and searched the house and premises and found nothing, but out a short distance in the cornfield they found some sacks of Choc beer or home-brew buried. When the officers went to home of the defendant and told him they had a search warrant, he told them to go ahead and search the premises.
The defendant takes the witness stand and admits he made the Choc beer or home brew the officers found for his own use. There is no evidence on the part of the defendant to sell any of this home-brew. The quantity of home-brew the defendant had is prima facie evidence of intent to sell. No analysis of the beer was made, but the testimony of one of the witnesses shows that he drank some of it and he states it was intoxicating. This was denied by the defendant.
Several errors are assigned, but from an examination of the record they are not sufficient to warrant a reversal of this case. While the testimony as to the home-brew being found intoxicating is slight, in the absence of any showing to the contrary it is sufficient to sustain the judgment.
The judgment is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur. *Page 361